DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a NON-FINAL OFFICE ACTION in response to the present Application filed 07/28/2020. Claims 1-20 are pending in the Application, with independent Claims 1, 19 and 20.  
Continuity/Priority Information
The present Application 16940809, filed 07/28/2020 claims foreign priority to REPUBLIC OF KOREA  Application 10-2019-0175903, filed 12/27/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/28/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Objections
Claims 1-18 and 19 are objected to because of the following informalities:
Claim 1, 17,19, “voltage is varied” change to “voltage varies”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 19  and 20, the limitation “an analog built-in self-test (BIST) circuit configured to generate a plurality of flag signals indicating whether each of the band-gap reference voltage, the measurement reference voltage, and a bias voltage corresponding to the bias current is included in a predetermined range” is indefinite. It is unclear how one of ordinary skill in the art is able to distinguish among the different voltages and current with the corresponding flag signals. There is no sufficient support in the specification for the limitation. Basically, the Claims repeat the same language as of the specification. 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MA et al. (Pub. No. US 20210088389) Filed: 2019-09-24. 
Regarding independent Claims 1, 19  and 20, MA discloses systems and methods for calibrating temperature sensors, comprising:
a band-gap reference circuit configured to generate a band-gap reference voltage that is fixed regardless of an operation temperature;
[0039] FIG. 2 depicts an example implementation of the current source 102 shown in FIG. 1. As shown in FIG. 2, the reference voltage generator 110 may include a bandgap voltage reference circuit 250, and the voltage-to-current controller 112 may include a voltage-controlled current source 254. The bandgap voltage reference circuit 250 may generate a reference voltage (e.g., V.sub.REF 114) that is temperature independent and may provide the reference voltage (e.g., V.sub.REF 114) to the voltage-controlled current source 254.
a reference voltage generator circuit configured to generate a measurement reference voltage by adjusting the band-gap reference voltage;
[0040] In an embodiment, the voltage window generator circuit 106 may generate a voltage window that is defined by a high reference voltage (V.sub.REF_H) 120 and a low reference voltage (V.sub.REF_L) 122 in response to the output current I.sub.OUT 118. As shown in FIG. 1, the voltage window generator circuit 106 may provide the high reference voltage (V.sub.REF_H) 120 and the low reference voltage (V.sub.REF_L) 122 to the temperature sensor circuit 124.
a sensing circuit configured to generate a temperature-variant voltage based on a bias current; 
[0041] In an embodiment, and as shown in FIG. 3, the temperature sensor circuit 124 may include a temperature sensor 350. In some examples, the voltage output 352 from the temperature sensor 350 may be proportional to absolute temperature (PTAT). Accordingly, in these examples, the voltage output 352 may be referred to as a PTAT voltage (V.sub.PTAT).
an analog-digital converter circuit (ADC) configured to generate a first digital code indicating the operation temperature;
[0041] an analog-to-digital converter (ADC) 358 that is configured to encode the amplified voltage outputs from the temperature sensor 350. As shown in FIG. 3, the amplified PTAT voltage (V.sub.PTAT) 356 (e.g., αΔV.sub.BE) may be provided to the ADC 358, which may convert the amplified PTAT voltage (V.sub.PTAT) 356 to digital temperature data 126.
an analog built-in self-test (BIST) circuit configured to generate a plurality of flag signals; [0047] Referring to FIG. 1, the processing circuit 101 (BIST) may set and/or adjust the first digital control input 128 based on the digital temperature data 126 received from the temperature sensor circuit 124. In some embodiments, the first digital control input 128 (e.g., the N-bit digital value) may be a default value based on prior testing and/or calibration procedures performed on the temperature sensor 350. For example, the processing circuit 101 may be a central processing unit (CPU) of a wireless communication device (e.g., a smartphone, tablet, personal computer, etc.).  

Regarding Claims 2, 3, 6, MA discloses band-gap reference voltage; [0040] voltage window generator circuit 106 may generate a voltage window that is defined by a high reference voltage (V.sub.REF_H) 120 and a low reference voltage (V.sub.REF_L) 122 in response to the output current I.sub.OUT 118. [0051] In an embodiment, the voltage window generator circuit 106 may control the width of the voltage window (e.g., the values of V.sub.REF_H 120 and V.sub.REF_L 122) based on one or more of the PTAT voltages that may be output from the temperature sensor 350.

Regarding Claims 4, 5, MA discloses a current-voltage converter circuit configured to generate the bias voltage based on the bias current;  [0040] Referring back to FIG. 1, the current mirror 104 may generate an output current I.sub.OUT 118 that is approximately equal to the temperature independent reference current I.sub.REF 116, and may provide the output current I.sub.OUT 118 to the voltage window generator circuit 106. Therefore, given that output current I.sub.OUT 118 is approximately equal to the temperature independent reference current I.sub.REF 116, the output current I.sub.OUT 118 may also be referred to as a temperature independent reference current.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over MA et al. (Pub. No. US 20210088389) in view of KUMAHARA et al. (Pub. No. US 20180156675) Pub. Date: 2018-06-07.
Regarding Claims 7-18, MA does not explicitly disclose a “digital built-in self-test (BIST) circuit configured to apply a test signal in a test mode and to generate a plurality of alarm signals”.
However, in analogous art, KUMAHARA discloses in Par. [0044] FIG. 3, a BIST circuit implemented in a digital circuit. A digital circuit 90 comprises a BIST circuit 91, a plurality of FFs (Flip Flops) 92, and an expectation comparison circuit 93. The BIST circuit 91 generates a test pattern. Each FF (scan FF) 92 constitutes a scan chain. The test pattern output by the BIST circuit 91 is input to the expectation comparison circuit 93 via the plurality of FFs 92, and in the case of FIG. 3, via three FFs 92. 
[0045] The expectation comparison circuit 93 compares a signal input via the plurality of FFs 92 with an expect value corresponding to the test pattern. By comparing the signal input via the plurality of FFs 92 with the expect value in the expectation comparison circuit 93, it is confirmed whether a digital circuit in which the BIST circuit 91 is disposed is normally operating or not. The expectation comparison circuit 93 outputs the comparison result to at least one of a CPU 94 within a chip and the external terminal 95. The expectation comparison circuit 93 outputs, for example, the BIST result ‘Pass’ to at least one of the CPU 94 and the external terminal 95 when the input signal and the expect value are matched. When the input signal and the expect value are not matched, the expectation comparison circuit 93 outputs the BIST result ‘Fail’ to at least one of the CPU 94 and the external terminal 95.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to implement the BIST as taught by KUMAHARA in the calibration circuit of MA for the purpose of testing temperature sensor parameters in the test mode, as to confirm whether the temperature sensor in which the BIST circuit is disposed is normally operating or not.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See References Cited on PTO-892 form. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: October 13, 2022
Non-Final Rejection 20221012
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov